ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeals of --                               )
                                            )
Contrack International, Inc.                )        ASBCA Nos. 59549, 59733
                                            )                   59754,59917
                                            )
Under Contract No. W5J9LE-12-C-0017         )

APPEARANCES FOR THE APPELLANT:                       Dirk Haire, Esq.
                                                     Jessica Haire, Esq.
                                                       Fox Rothschild LLP
                                                       Washington, DC

APPEARANCES FOR THE GOVERNMENT:                      Thomas H. Gourlay, Jr., Esq.
                                                      Engineer Chief Trial Attorney
                                                     Pietro Mistretta, Esq.
                                                     Nancy L. Pell, Esq.
                                                      Engineer Trial Attorneys
                                                      U.S. Army Engineer District, Middle East
                                                      Winchester, VA

                               ORDER OF DISMISSAL

       This dispute has been settled. The appeals are dismissed with prejudice.

       Dated: 25 July 2017

                                                                /l ('{")                  () 17
                                                i"vv \     If
                                                 , . l.;Ve,kl.<.-\   JI    .urI .-fV\.._Qt,,~
                                                   MICHAEL N. O'CONNELL
                                                   Administrative Judge
                                                   Armed Services Board
                                                   of Contract Appeals
      I certify that the foregoing is a true copy of the Order of Dismissal of the
Armed Services Board of Contract Appeals in ASBCA Nos. 59549, 59733, 59754,
59917, Appeals of Contrack International, Inc., rendered in conformance with the
Board's Charter.

      Dated:



                                                 JEFFREY D. GARDIN
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals




                                           2